Abatement Order filed August 26, 2014.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-13-00376-CR
                                      ____________

                   CARLOS DANIEL FERNANDEZ, Appellant

                                             V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 183rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1344140


                             ABATEMENT ORDER

       The record in this case does not demonstrate that the trial court signed an order
containing its findings of fact and conclusions of law on the voluntariness of appellant’s
statement. Under article 38.22 of the Texas Code of Criminal Procedure, “[i]n all cases
where a question is raised as to the voluntariness of a statement of an accused, the [trial]
court . . . must enter an order stating its conclusion as to whether or not the statement was
voluntarily made, along with the specific finding of facts upon which the conclusion was
based, which order shall be filed among the papers of the cause.” Tex. Code Crim. P. art
38.22, § 6. The trial court is to make written fact findings and conclusions of law as
to whether a challenged statement was made voluntarily, even if appellant did not
request them or object to their absence. Id; Urias v. State, 155 S.W.3d 141, 142
(Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the
required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

         Accordingly, the appeal is abated and the trial court is directed to reduce to
writing its findings of fact and conclusions of law on the voluntariness of
appellant’s statement and have a supplemental clerk’s record containing those
findings filed with the clerk of this court on or before September 26, 2014.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record containing the trial court’s findings is filed in this court. The
court will also consider an appropriate motion to reinstate the appeal filed by either
party.

                                         PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.